*1302MEMORANDUM OF DECISION.
Erich C. Waters appeals his conviction in District Court (Kittery) for operating a motor vehicle while having 0.10% or more by weight of alcohol in his blood. Waters argues that he was prejudiced by the State’s failure to elect at trial whether it sought conviction based on evidence that he was operating a motor vehicle “[wjhile under the influence of intoxicating liquor, ... or,” alternatively, “[wjhile having 0.10% or more by weight of alcohol in his blood.” 29 M.R.S.A. § 1312-B(1)(A) & (B) (Supp.1985-1986). The State, however, is not required to elect an alternative “prior to submission of [sic] the fact finder.” 29 M.R.S.A. § 1312-B(1-A) (Supp.1985-1986). The complaint, charging the two alternatives in the disjunctive, was not thereby defective and adequately informed the defendant of the charge against him. Defendant’s contention is therefore without merit.
The entry is:
Judgment affirmed.
All concurring.